Citation Nr: 1506355	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  08-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a nasal injury.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a neurologic disorder.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities.
 
5.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

6.  Entitlement to service connection for a hip disability.

7.  Entitlement to service connection for a liver disability.

8.  Service connection for a bilateral knee disability.

9.  Entitlement to service connection for a bilateral vision disability.

10.  Service connection for residuals of a nose injury, to include chronic sinusitis with polyps of the right sphenoid.

11.  Entitlement to service connection for a back disability.

12.  Entitlement to service connection for a bilateral ankle disability.  

13.  Entitlement to service connection for a bilateral hearing loss disability.  

14.  Entitlement to service connection for a bilateral elbow disability.  

15.  Entitlement to service connection for a bilateral shoulder disability.  

16.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

17.  Entitlement to service connection for hypertension.  
 
18.  Entitlement to service connection for a headache disability.

19.  Entitlement to service connection for sleep apnea.  

20.  Entitlement to service connection for restless leg syndrome.  

21.  Entitlement to service connection for tinnitus.  

22.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and February 2011 rating decisions issued by the VA RO in Denver, Colorado.  

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

This matter was previously before the Board in June 2014, at which time the Board remanded the claims in order to obtain the Veteran's records from the Social Security Administration (SSA).  SSA records have been obtained, and the Board finds that there has been substantial compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

As will be discussed in further detail in the remand section below, the issue of clear and unmistakable error (CUE) in a February 1986 rating decision has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of a) whether new and material evidence has been received to reopen the claim of entitlement to service connection for a neurologic disorder; b) service connection for peripheral neuropathy of the upper extremities; c) service connection for peripheral neuropathy of the lower extremities; d) service connection for a hip disability; e) service connection for a liver disability; f) service connection for a bilateral knee disability; g) service connection for a bilateral vision disability; h) service connection for residuals of a nose injury, and; i) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 1986 rating decision denied the Veteran's claims of entitlement to service connection for a bilateral knee disability and a nasal disability; the Veteran did not appeal the denial, nor did he submit new and material evidence within a year of notice of that decision.

2.  The evidence received since the February 1986 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a bilateral knee disability and a nasal disability.

3.  The weight of the competent and credible evidence of record is against a finding that a current back disability, bilateral ankle disability, bilateral hearing loss disability, elbow disability, bilateral shoulder disability, acquired psychiatric disability, hypertension, headache disability, sleep apnea disability, restless leg disability, or tinnitus either began during or was otherwise caused by the Veteran's military service.


CONCLUSIONS OF LAW

1.  The February 1986 rating decision denying the Veteran's claims of entitlement to service connection for a bilateral knee disability and a nasal disability is final.  38 U.S.C.A § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985).

2.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for a bilateral knee disability and a nasal disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).

3.  The criteria for service connection for a back disability, bilateral ankle disability, bilateral hearing loss disability, elbow disability, bilateral shoulder disability, acquired psychiatric disability, hypertension, headache disability, sleep apnea, restless leg disability, or tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, correspondence dated January 2006, March 2006, and November 2010 provided all appropriate notification.  Furthermore, the Board has reopened the Veteran's claims of entitlement to service connection for residuals of a nasal injury and a bilateral knee disability; any notice error with respect to these claims is moot.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service medical records, VA treatment records, private medical records, and records from the SSA have been obtained, to the extent available.   

The Veteran has not been afforded a VA examination addressing his claimed back disability, bilateral ankle disability, bilateral elbow disability, bilateral shoulder disability, acquired psychiatric disability, hypertension, headache disability, sleep apnea, or restless leg syndrome.  No such examination is required.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

With respect to the Veteran's claimed back disability and bilateral ankle disability, as will be discussed in greater detail below, the evidence does not indicate that the Veteran has been diagnosed with such disabilities at any time.  Furthermore, service treatment records do not show complaints relating to the Veteran's back or ankles.  Instead, the only suggestion that the Veteran may have such disabilities is the Veteran's own lay testimony, and the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274.  Without competent evidence indicating that the Veteran has indeed been diagnosed with back disability or bilateral ankle disability, and without evidence of such disabilities manifesting themselves in service, a VA examination addressing these claims is unwarranted.

With respect to the Veteran's bilateral elbow disability, bilateral shoulder disability, acquired psychiatric disability, hypertension, headaches, sleep apnea, and restless leg syndrome, while the evidence shows that the Veteran is currently diagnosed with these disabilities, the evidence does not indicate that the Veteran experienced an in-service injury, event, or disease that might have resulted in the development of such a disability.  The evidence of record is thus insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274.  Without competent evidence suggesting that the Veteran experienced a relevant in-service injury, event, or disease, a VA examination addressing the Veteran's claimed bilateral elbow disability, bilateral shoulder disability, acquired psychiatric disability, hypertension, headaches, sleep apnea, and restless leg syndrome, which all are shown to have begun years after the Veteran's separation from service, is unwarranted.

The Veteran was provided with an examination of his bilateral hearing loss disability and tinnitus in July 2011.  The examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Veteran has not questioned the adequacy of this examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  The Board, therefore, finds this examination to be adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claims of entitlement to service connection for residuals of a nasal fracture and a knee disability were last finally denied in a February 1986 rating decision.  The Veteran did not timely disagree with this determination, nor did he submit new and material evidence within one year of the decision.  No new service records have been submitted.  Therefore, the February 1986 rating decision is final.  38 C.F.R. § 3.156(b), (c).  

Turning to the facts in this case, with respect to the Veteran's claim of entitlement to service connection for residuals of a nose injury, the February 1986 rating decision found that the Veteran had not shown the presence of residuals of a nose injury.  Since the February 1986 rating decision, certain records, for example, April 2005 and February 2006 treatment records, have documented the Veteran's receipt of treatment for sinusitis and rhinitis.  That evidence is both new (because it had not previously been submitted to VA) and material (because the Veteran's claim was previously denied because the evidence did not show that the Veteran had been treated for any nasal conditions).  As new and material evidence has been received, the claim for service connection for residuals of a nasal injury is reopened.

With respect to the Veteran's claim of entitlement to service connection for a bilateral knee disability, the February 1986 rating decision found that the Veteran had not shown the presence of a knee disability.  Since the February 1986 rating decision, a June 2011 examiner diagnosed the Veteran with left knee ACL and meniscal tears and a right knee strain.  That evidence is both new (because it had not previously been submitted to VA) and material (because the Veteran's claim was previously denied because the evidence did not show that the Veteran had been treated for a knee disability).  As new and material evidence has been received, the claim for service connection for a bilateral knee disability is reopened.

Service Connection for a Back Disability, a Bilateral Ankle Disability, and a Bilateral Hearing Loss Disability

The Veteran argues that he has a back disability, a bilateral ankle disability, and a bilateral hearing loss disability as a result of his in-service experiences.  These claims all fail for the same reason: the evidence does not establish the presence of a current disability.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

With respect to the Veteran's claim for service connection for a back disability, in March 2003, it was noted that the Veteran had complained of back pain for one month.  The Veteran was diagnosed with low back pain.  A November 2004 MRI of his lumbar spine was interpreted as essentially unremarkable.  In April 2010, the Veteran's lumbar spine was not tender to palpation, and the straight leg lift was negative.  In a November 2011 VA treatment record, the Veteran complained of back muscle spasms; but no underlying back disability was diagnosed.  The Board otherwise observes no other treatment relating to the Veteran's claimed back disability and, as noted, at no time was a back disability diagnosed.  While the Veteran has reported experiencing back pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability. 

With respect to the Veteran's claim for service connection for a bilateral ankle disability, the Board observes no diagnoses or treatment relating to the Veteran's ankles.  

While the Board acknowledges the Veteran's complaints of pain in his back and in his bilateral ankles, VA does not generally grant service connection for symptoms of pain alone, without an identified basis for those symptoms.  In other words, VA needs to identify a disability, not symptoms of a disability.  Here, the Veteran was seen for complaints of back pain but imaging failed to show a current back disability.  Likewise the Veteran has not been diagnosed with, or treated for, any ankle problems.

With respect to the Veteran's claim for service connection for bilateral hearing loss, service connection for impaired hearing is warranted only when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels in decibels over a range of frequencies in Hertz.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  VA considers impaired hearing to be a disability when (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or; (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or; (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  As such, a Veteran could conceivably have diminished hearing acuity but not have a hearing disability for VA purposes.

A June 2011 audiology examination recorded the following puretone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
LEFT
10
10
5
10
20
RIGHT
10
15
15
20
35

The Maryland CNC speech discrimination score was 100 percent for the left ear and 94 percent for the right ear.  This is the only record of any hearing testing having been conducted during the course of the Veteran's appeal.

Upon review of these results, at no time has the Veteran's auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 40 decibels or greater, nor has the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 26 decibels or greater, nor have speech recognition scores using the Maryland CNC Test been less than 94 percent.  38 C.F.R. § 3.385 (2014).  As such, he is not shown to have a hearing loss disability in either ear for VA purposes.  The Board observes no other audiological testing is of record during the course of the Veteran's appeal.

The Veteran, as a lay person, is competent to report what comes to him through his senses, and he can therefore report perceiving back pain, ankle pain, and diminished hearing acuity.  The Veteran, however, lacks the medical training and expertise to provide a complex medical opinion such as determining whether a back disability, bilateral ankle disability, or hearing loss disability has been established for VA purposes as such a determination requires diagnostic skill, testing, and professional training.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran's back and ankles may cause him to experience pain, and while his hearing acuity may have worsened over time, the medical evidence of record does not establish a current bilateral hearing loss "disability" for VA purposes and it does not show a current back or ankle disability, and the Veteran's claims for service connection for a bilateral hearing loss disability, for a back disability, and for an ankle disability, all fail on this basis alone.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for the Veteran's back disability, ankle disability, and bilateral hearing loss disability.  As the preponderance of the evidence is against the claims, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Bilateral Elbow Disability, Bilateral Shoulder Disability, Acquired Psychiatric Disability, Hypertension Disability, Headache Disability, Sleep Apnea Disability, and Restless Leg Disability

The Veteran argues that he has a bilateral elbow disability, bilateral shoulder disability, acquired psychiatric disability, hypertension, headache disability, sleep apnea, and restless leg disability as a result of his in-service experiences.  In the cases of each of these claimed disabilities, while the evidence shows the presence of a current disability, the evidence does not establish the presence of an in-service event, injury, or disease.

Service Connection for a Bilateral Elbow and Bilateral Shoulder Disability

The Veteran has only vaguely described the in-service event or incident that he claims gave rise to a bilateral shoulder disability and bilateral elbow disability.  In December 2005, the Veteran stated that he had degenerative joint disease of the bilateral shoulders and elbows since suffering an "incident of spinal cord injury" while on active duty.  In July 2007, the Veteran broadly stated that he had joint problems in the service.  The Veteran's service treatment records do not describe any spinal cord injury in-service, and while the Board observes evidence of joint problems in service, for example relating to the Veteran's knees, the record contains no evidence of treatment for or complaint of symptoms relating to the Veteran's elbows or shoulders.  June 1977 and August 1981 Reports of Medical Examination found the Veteran's upper extremities to be normal as to both strength and range of motion.  

Furthermore, the Veteran denied experiencing symptoms associated with his elbows or shoulders while he was in service.  In June 1977, the Veteran denied ever having experienced a painful or "trick" shoulder or elbow, or arthritis, rheumatism, or bursitis.  On an August 1981 Report of Medical History the Veteran indicated that he was generally in good health, and the medical officer stated that nothing of significance was found.

Following service, there is no record of a shoulder or elbow disability being diagnosed for a number of years, and the Veteran's claims file is devoid of any record in which a medical professional even suggests that the Veteran's shoulder or elbow disability may have either begun during or been otherwise caused by his military service.  While, for example, arthritis is a disability that may be established presumptively, the evidence in this case does not show that arthritis of the bilateral elbows or bilateral shoulders manifested to a compensable degree within a year of the Veteran's separation from active duty service, as the arthritis was diagnosed years later.

In sum, the Board finds that the weight of the competent evidence of record does not support a finding that the Veteran was diagnosed with a shoulder or elbow disability in-service, experienced symptoms of such disability in-service, or otherwise experienced an event in-service that led to the later development of such disability.  Accordingly, the Board finds that the second Hickson element is not met.  The Board finds it to be unnecessary to address the remaining question of medical nexus because the probative evidence of record has failed to show the presence of an in-service event, injury, or disease.  As discussed, the preponderance of the evidence is against service connection for a shoulder or elbow disability.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

JANDREAU

Service Connection for an Acquired Psychiatric Disability

The Veteran contends that he has a psychiatric disability, to include PTSD, as a result of in-service incidents that will be discussed in greater detail below.  

In order to establish service connection for a claimed disorder on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  More specifically, service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2014).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2014); Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Even without combat participation, as is the case under the Veteran's facts, if the Veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014).

If the claimed stressor does not involve either combat or the fear of hostile military or terrorist activity, then the Veteran's claimed stressors must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304(f) (2014); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The occurrence of an event alleged as the stressor upon which a PTSD diagnosis is based, as opposed to the sufficiency of the alleged event to cause PTSD, is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

VA treatment records indicate that the Veteran has been diagnosed with PTSD.  Therefore, the evidence shows a diagnosis of a claimed disability.  The evidence also must establish the occurrence of an in-service event, injury, or disease, or, using terminology applicable to PTSD, a stressor.  

The Veteran's service separation document indicates that he served as a radio teletype operator with the 32nd Armored Division.  The Veteran's personnel files indicate that he supervised the operation and maintenance of the radio teletype equipment for the battalion.  The Veteran was granted a secret security clearance in January 1978.  From May 1980 to September 1981, the Veteran served as a radio teletype team chief.  In March 1981, the Veteran was assigned the duty of alternate crypto communications security custodian.  As of the same date, the Veteran was assigned the duty of witnessing the destruction of classified material.  

In March 2006, the Veteran stated that East Germans tried to buy a copy of his Top Secret Communications Electronics Operating Instructions (CEOI).  The Veteran told the East Germans that he would "think about it," and he immediately notified the Criminal Investigation Division (CID).  After the CID investigated the matter, the CID asked the Veteran to serve as an undercover agent in order to trap the East Germans.  Pursuant to the Veteran's role as an undercover agent, he exchanged a fake CEOI for $20 thousand from the East Germans.  At the time of the exchange, the CID and FBI "moved in" and "captured these well armed and dangerous criminals."  The Veteran stated that he was injured during this capture and received a severe concussion.  

In July 2007, the Veteran reiterated that the in-service incident involved a Top Secret CEOI, and that the incident occurred during the "January 1981 time frame." In July 2008, the Veteran again indicated that the incident involved the Top Secret CEOI that could have caused great disruption in the daily operations of the United States Army in Europe if it had fallen into enemy hands.  

In July 2010, the Veteran reiterated the stressor that he described in March 2006, adding that it was either East Germans or Russians who wished to buy a copy of the Top Secret CEOI.  The Veteran indicated that CID agents moved in and captured the individual who wanted to buy the CEOI; the Veteran believed that the captured individual had an associate with him.  The Veteran reiterated that he received a severe concussion in the scuffle associated with apprehending the individual.  The Veteran was struck with an unknown object and knocked to the floor.  The Veteran added that the individuals were "armed and desperate."  The Veteran added a second stressor, that following live and simulated exercises, he was generally afraid of what would occur if "we really did get into a shooting war" with the East Germans and Russians.

In August 2010, after VA noted to the Veteran that he had only a Secret, rather that Top Secret, clearance, the Veteran indicated that he made a mistake, and he revised his above statements to say that the CEIO was in fact, Secret, rather than Top Secret.  The Veteran indicated that he was in charge of his unit's Secret (rather than Top Secret) crypto account.  In August 2010, the Joint Services Records Research Center (JSRRC) directed VA to query the Director of the United States Crime Records Center (USCRC) in order to obtain reports relating to the above-described criminal investigation.  In August 2010, VA contacted the USCRC in order to obtain pertinent criminal records.  In September 2010, the USCRC responded that it had no record of the incident described by the Veteran.  Also in September 2010, the RO formally found that there was a lack of information required to verify the Veteran's claimed stressors.   

In October 2010, C.S., a fellow member of the Veteran's battalion, indicated that the Veteran told him during the winter of 1980 or 1981 that a man was trying to purchase classified documents from him for $20,000.  C.S. recalled the Veteran wondering whether he was "being set up," given his position and responsibility for the classified code books.  C.S. stated that he asked the Veteran whether the situation was dangerous, and C.S. suggested that the Veteran tell the authorities to handle the situation themselves.  C.S. stated that he was at the store just outside the base when the Veteran met the individual who wanted to buy the Veteran's classified materials.  C.S. observed the altercation and saw that the Veteran had been "struck severely" in the face.  Neither C.S. nor the Veteran could get any further information from the authorities regarding what became of the individuals who attempted to purchase the codes.

In December 2010, the Veteran stated that he was struck in the face by an East German agent who was trying to purchase classified information from him.  The Veteran stated that his nose was severely injured as a result.  

In May 2013, the Veteran stated that he was approached by a person who asked the Veteran to sell him materials.  The Veteran indicated that he told his supervisor, and the supervisor told the Veteran to "go along with it."  When the meeting occurred, the individual assaulted and threatened the Veteran.  The Veteran also indicated that while he was in Germany, there were simulations of potential battles, and in nearly every simulation, the Veteran was the "first or second man down."  There were constant alerts, and the Veteran was "always thinking he was going to die."

Turning to an evaluation of the competency, credibility, and weight to be afforded to this evidence, the Board acknowledges that the Veteran is competent to give evidence regarding what he experienced in-service, such as recounting events that he witnessed or feelings that he experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to provide such evidence, the Board finds that the Veteran's stressors must be corroborated by evidence other than his own testimony.  The Board, as the fact finder, must determine the credibility of lay evidence.  Culver v. Derwinski, 3 Vet. App. 292 (1992).  

With regard to the Veteran's claimed stressor of being the "first or second man down" in simulated training exercises, the Board finds that this stressor does not relate to a fear of hostile military or terrorist activity.  The Veteran served in Kirchgoens, West Germany, during a period of peacetime.  The Veteran's report of consistently being the "first or second man down" in training exercises is otherwise uncorroborated by evidence other than his own testimony.  This uncorroborated account of the Veteran's experience thus cannot serve as a stressor for the purpose of establishing a claim of entitlement to PTSD.

To the extent that the Veteran's claimed stressor of being injured while serving as an undercover agent is related to a "fear of hostile military or terrorist activity," the Board finds that the Veteran's claimed stressor is inconsistent with the places, types, and circumstances of the Veteran's service, and thus the Veteran's lay testimony alone cannot establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).

The Board must first note that the Veteran's account of this stressor has changed markedly over time.  The Veteran consistently maintained, and indeed, emphasized, that he maintained access to Top Secret materials until August 2010, at which time the Veteran conceded that his clearance was only Secret.  In March 2006, it was East Germans who wanted access to the Veteran's information; by July 2010, it was either East Germans or Russians who wanted the information.  In July 2010, the Veteran was struck with an "unknown object;" in December 2010, it was an East German agent who struck the Veteran.  Prior to May 2013, the Veteran served as an undercover agent for the FBI and CID; in May 2013, the Veteran did not mention the involvement of the FBI or CID at all, and instead suggested that his supervisor simply told him to "go along with [a person's request that the Veteran sell him information]."  The fundamental details of the Veteran's story have changed markedly over time, from involving FBI protection of Top Secret materials to the Veteran's supervisor encouraging the Veteran to sell Secret materials to an unknown individual.  The highly changeable nature of the Veteran's claimed stressor is inconsistent with a finding that the Veteran's claimed stressor is consistent with the circumstances of his service.

Furthermore, the Board finds that the Veteran's claimed stressor is inconsistent with the evidence in his service treatment records.  While, as noted above, the nature of the Veteran's claimed stressor has changed over time, the Veteran has consistently stated that he was severely injured in some manner as a result of his undercover operation.  The Veteran either received a severe concussion (as he stated in March 2006 and July 2010), or severe facial wounds (as C.S. stated in October 2010), or a severe nose injury (as the Veteran stated in December 2010).  

The Board finds that if the Veteran had truly been injured to the extent he has claimed, the Veteran's service treatment records or personnel records would show some evidence of treatment for such injury.  The Board has reviewed the entirety of the Veteran's service treatment records, not just records from the winter of 1981, for treatment for any such injuries, and it has found none.  In April 1980, the Veteran was hit in the face while playing football, and the Veteran suffered a nasal fracture as a result.  In August 1981, the Veteran's head, face, neck, scalp, and nose were all noted to be normal.  In an August 1981 Report of Medical History, the Veteran denied ever having been a patient in a hospital, or ever having an illness or injury other than those already noted.  The Veteran denied having treatment in the last five years for anything other than a minor illness.  In sum, the Board finds that the Veteran's service treatment records are inconsistent with the Veteran's story that he suffered severe injuries while serving as an undercover agent.

Similarly, the Board finds it to be implausible that neither the Veteran's service treatment records, nor the Veteran's personnel records, nor the USCRC would have any records relating to a criminal investigation had a joint CID and FBI operation indeed occurred in the winter of 1981 as the Veteran has described.

The Veteran's claimed stressor is also inconsistent with the nature of the Veteran's service.  The Veteran's personnel records indicate that he was involved with the operation and maintenance of radio teletype equipment.  The Veteran had a Secret clearance and as of March 1981, he served as an alternate crypto communications security custodian and witnessed the destruction of classified material.  The Veteran's personnel records certainly support a finding that the Veteran incidentally came into contact with Secret materials in the performance of his duties.  

The Veteran's records, however, are inconsistent with a finding that the Veteran was involved in espionage and a sting operation.  The record is unclear regarding how the Veteran would have come into contact with either East Germans or Russians in the performance of his duties in Kirchgoens, West Germany, and, even accepting that the Veteran indeed met such operatives, the records is unclear as to how the East Germans or Russians would have come to know that the Veteran had access to Secret materials.  Furthermore, the Board finds it to be implausible that the CID or FBI would have deputized the Veteran to serve in a sting operation, given the Veteran primarily served in the operation and maintenance of radio equipment.  

The Board finds that the October 2010 statement from C.S. does not lend credence or the necessary corroboration to the Veteran's story.  C.S.'s observations are largely based on the Veteran's account of events to C.S.  Even if the Board were to accept C.S.'s story as true, all that C.S. observed first-hand was that the Veteran went to a store outside their base, the store erupted into activity, a man was taken into custody, and the Veteran had severe facial trauma.  For the reasons set forth above, the Board finds C.S.'s story to be dubious for several reasons, including the unlikelihood of the Veteran having suffered severe facial injuries while in-service.  The Board otherwise finds it unlikely that the Veteran participated in a sting operation.  Therefore, to the extent that C.S. actually waited outside a store for the Veteran and observed what he claimed to have observed, the Board finds that his observations do not corroborate the Veteran's story that he participated in a sting operation.  

The Board acknowledges that the record contains a May 2013 opinion from a VA clinician linking the Veteran's PTSD to his in-service experiences.  The question of whether the Veteran was exposed to a stressor in service under these facts is a factual one, however, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is a decision that is medical in nature.  Whether a claimed stressor actually occurred is a question of fact for adjudicators.  The May 2013 VA opinion that suggests that the Veteran experienced an in-service trauma is based on the Veteran's own account of in-service stressors that are otherwise unverified.  The VA opinion does not identify any specific supporting evidence corroborating the assertion that the Veteran experienced the claimed in-service events.  The Board therefore does not find that the opinion lends additional credibility to the Veteran's accounts of an in-service stressor.  

In sum, the Board finds that the Veteran has not demonstrated the existence of an in-service stressor.  Therefore, the Veteran has not shown any in-service event, disease, or injury resulting in a disability that would be the precursor to establish service connection.  The Veteran's claim for service connection for a psychiatric disability therefore fails on that basis.  

Accordingly, upon review of the entirety of the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service disease or injury.  The Veteran's account of his in-service experiences is not credible.  The evidence is against a finding that the claimed in-service stressful events occurred.  Therefore, the Veteran's claim for service connection for a psychiatric disability, to include PTSD, fails on that basis alone.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for Hypertension

The Board notes that hypertension is defined as diastolic blood pressure of predominantly 90 or greater, or systolic blood pressure of predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  In December 2005 and December 2010, the Veteran stated that he was diagnosed with hypertension while on active duty.  The Board cannot find support in the Veteran's service treatment records for this assertion; instead, the Veteran's service treatment records show the following blood pressure readings (in mmHg):

      June 1977		120/76
      August 1979 		120/84
      February 1980	120/67
	August 1981		110/90
      
Moreover, the evidence does not show the onset of hypertension for decades after service, and the Veteran denied experiencing symptoms associated with hypertension while he was in service.  For example, in June 1977, the Veteran denied ever having experienced high or low blood pressure.  On an August 1981 Report of Medical History the Veteran indicated that he was generally in good health, and the medical officer stated that nothing of significance was found.  Of note, the Veteran specifically denied any history of high blood pressure at that time.

Following service, there is no record of a diagnosis of hypertension or elevated blood pressure readings until January 2000, approximately 19 years after the Veteran's separation from service, and the Veteran's claims file is devoid of any record in which a medical professional suggests that the Veteran's hypertension may have either begun during or been otherwise caused by his military service.  While hypertension is a disability that may be established presumptively, the evidence in this case does not show that the Veteran's hypertension manifested itself to a compensable degree within the year following his separation from active duty service.
In sum, the Board finds that the weight of the competent evidence of record does not support a finding that the Veteran was diagnosed with hypertension in-service, experienced symptoms of such disabilities in-service, or otherwise experienced an event in-service that led to the later development of such disability.  Accordingly, the Board finds that the second Hickson element is not met.  The Board finds it to be unnecessary to address the remaining question of medical nexus because the probative evidence of record has failed to show the presence of an in-service event, injury, or disease.  As discussed, the preponderance of the evidence is against service connection for hypertension.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Headache Disability

In December 2005, the Veteran stated that he began having extreme headaches shortly his in-service "undercover agent" incident.  In December 2010, the Veteran stated that "not many successful people in the army went to sick call every time they had a headache.  I certainly did not."  For reasons discussed in great detail in the above analysis of the Veteran's PTSD, the Board does not find the "undercover agent" incident to be credible, and it thus cannot support the Veteran's claim of entitlement to service connection for headaches.  The Veteran has not otherwise identified an in-service incident or event that he believes gave rise to his headaches.

The Veteran denied experiencing symptoms associated with headaches while he was in service.  For example, in June 1977 and August 1981, the Veteran specifically denied ever having experienced frequent or severe headache.  The Board observes no other complaints in service relating to headaches.  Following service, there is no record of headaches for a number of years.  For example, in a November 2005 treatment record, it was noted that the Veteran had no unusual headaches.  In January 2010, the Veteran complained of a persistent headache that had occurred after falling one week prior.  The Veteran's claims file is devoid of any record in which a medical professional even suggests that the Veteran has a headache disorder that may have either begun during or been otherwise caused by his military service. 

In sum, the Board finds that the weight of the competent evidence of record does not show that the Veteran was diagnosed with a headache disability in-service, that he experienced symptoms of such disability in-service, or that he otherwise experienced an event in-service that led to the later development of such disability.  Accordingly, the Board finds that the second Hickson element is not met.  The Board finds it to be unnecessary to address the remaining question of medical nexus because the probative evidence of record has failed to show the presence of an in-service event, injury, or disease.  As discussed, the preponderance of the evidence is against service connection for headaches.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Sleep Apnea

In December 2005, the Veteran stated that he began having extreme trouble sleeping immediately after his "undercover agent" incident.  In July 2007, June 2008, June 2010, and December 2010, the Veteran stated that he had been suffering from sleep apnea for many years before his diagnosis in 2001, and he thought sleep apnea was a symptom of his PTSD.  For reasons discussed in great detail in the above discussion of the Veteran's PTSD, the Board does not find the "undercover agent" incident to be credible, and it thus cannot support the Veteran's claim of entitlement to service connection for sleep apnea.  The Veteran has not otherwise identified an in-service incident or event that he believes gave rise to his sleep apnea.

JANDREAU
The Veteran denied experiencing symptoms associated with sleep apnea while he was in service.  For example, in June 1977, the Veteran denied ever having experienced frequent trouble sleeping.  On an August 1981 Report of Medical History the Veteran indicated that he was generally in good health, and the medical officer stated that nothing of significance was found.  The Board observes no other complaints in service relating to the symptoms of sleep apnea such as snoring, daytime somnolence, or the like.  

Following service, there is no record of sleep apnea being diagnosed for a number of years, and the Veteran's claims file is devoid of any record in which a medical professional even suggests that the Veteran's sleep apnea may have either begun during or been otherwise caused by his military service. 

In sum, the Board finds that the weight of the competent evidence of record does not support a finding that the Veteran was diagnosed with sleep apnea in-service, experienced symptoms of such disability in-service, or otherwise experienced an event in-service that led to the later development of such disability.  Accordingly, the Board finds that the second Hickson element is not met.  The Board finds it to be unnecessary to address the remaining question of medical nexus because the probative evidence of record has failed to show the presence of an in-service event, injury, or disease.  As discussed, the preponderance of the evidence is against service connection for sleep apnea.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Restless Leg Syndrome

In December 2005, the Veteran stated that he was "diagnosed with restless leg syndrome and it continues to bother me today."  In July 2007, the Veteran acknowledged that his restless leg syndrome did not occur when he was in the service, but asserted that such disability was caused by his "activities" while on active duty.  The Veteran has not specifically identified an in-service event or incident that he believes gave rise to his restless leg syndrome, and no medical professional has suggested that any in-service incident or event caused the Veteran to develop restless leg syndrome.

The Veteran denied experiencing symptoms associated with restless legs while he was in service.  On an August 1981 Report of Medical History the Veteran indicated that he was generally in good health, and the medical officer stated that nothing of significance was found.  The Board observes no other complaints in service relating to the symptoms of restless leg syndrome.  

Following service, there is no record of restless leg syndrome being diagnosed for a number of years, and the Veteran's claims file is devoid of any record in which a medical professional even suggests that the Veteran's restless leg syndrome may have either begun during or been otherwise caused by his military service.

jandreau

In sum, the Board finds that the weight of the competent evidence of record does not support a finding that the Veteran was diagnosed with restless leg syndrome in-service, experienced symptoms of such disability in-service, or otherwise experienced an event in-service that led to the later development of such disability.  Accordingly, the Board finds that the second Hickson element is not met.  The Board finds it to be unnecessary to address the remaining question of medical nexus because the probative evidence of record has failed to show the presence of an in-service event, injury, or disease.  As discussed, the preponderance of the evidence is against service connection for restless leg syndrome.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Tinnitus

The Veteran argues that he has tinnitus as a result of his in-service experiences.  

As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has complained of tinnitus throughout the period on appeal, including at the time of his June 2011 VA examination.  Accordingly, the Board finds that a current tinnitus disability exists.  Regarding an in-service disease or injury, the Veteran credibly asserts that he experienced loud noises in service.  

With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and his current tinnitus disability.  Turning to a review of the evidence of record, in October 1979, an in-service hearing test indicated that the Veteran had "head noises or ringing in ears."  In an August 1981 Report of Medical Examination, the Veteran's ears were noted to be normal; audiometry testing did not discuss the presence of tinnitus.  On an August 1981 Report of Medical History the Veteran indicated that he was generally in good health, and the medical officer stated that nothing of significance was found.

The Veteran underwent a VA examination in June 2011, at which time the Veteran noted that the Veteran was exposed to noise associated with track vehicles and generators in-service.  The Veteran otherwise denied occupational or recreational noise exposure.  The Veteran reported that he began experiencing tinnitus during his active duty service in Germany.  The examiner found that it was as likely as not that the Veteran's tinnitus was a symptom associated with his hearing loss.  The examiner found that the Veteran's tinnitus was not caused by or a result of his in-service noise exposure as a radio operator.  As a rationale for this opinion, the examiner noted that the Veteran's hearing was found to be well within normal limits at the time of enlistment and separation.  The examiner noted that there was not a significant threshold shift during this time.  As a result, the examiner concluded that the Veteran's tinnitus was not caused by his in-service noise exposure as a radio operator.  

To the extent that the Veteran believes that his tinnitus is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of tinnitus, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's tinnitus is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of the inner ear, something that is not readily perceivable by the use of a person's senses.  

The Board concludes that the preponderance of the evidence is against granting service connection for a tinnitus disability.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The request to reopen the claim of entitlement to service connection for residuals of a nose injury is granted.

The request to reopen the claim of entitlement to service connection for a bilateral knee disability is granted.

Service connection for a back disability is denied.

Service connection for a bilateral ankle disability is denied.

Service connection for a bilateral hearing loss disability is denied. 

Service connection for a bilateral elbow disability is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for a hypertension disability is denied. 
 
Service connection for a headache disability is denied.

Service connection for sleep apnea is denied.  

Service connection for restless leg syndrome is denied.

Service connection for tinnitus is denied.





REMAND

Additional development is warranted before the Board may make a decision on the issues of: a) whether new and material evidence has been received to reopen the claim of entitlement to service connection for a neurologic disorder; b) service connection for peripheral neuropathy of the upper extremities; c) service connection for peripheral neuropathy of the lower extremities; d) service connection for a hip disability; e) service connection for a liver disability; f) service connection for a bilateral knee disability; g) service connection for a bilateral vision disability; h) service connection for residuals of a nose injury, and; i) entitlement to a TDIU.

By way of history, with respect to the Veteran's claim to reopen the claim of entitlement to service connection for a neurologic disorder, the Veteran first presented post-service neurologic symptoms in May 1985.  At that time, it was noted that the Veteran could be presenting with a diffuse demyelinating disease such as MS, or a viral or non-viral arteritis.  Bloodwork from May 1985 did not find diagnostic abnormalities suggesting the presence of MS, the cervico-cranial and intracranial vessels were normal, a May 1985 EEG was normal, and a May 1985 CAT scan of the brain was essentially normal.  In June 1985, it was noted that the Veteran had a slight right-sided paresis, but the nature of the problem was unclear.  In July 1985, a clinician suspected that the Veteran suffered from a demyelinating disorder, but July 1985 EEG testing was within normal limits.  While a treatment record from October 1985 noted that the Veteran complained of experiencing nearly complete paralysis of all four extremities, testing revealed that the upper and lower extremities were completely within normal limits.  There was no confirmation of a demyelinating disorder, but it was noted that the Veteran had been taking exceptionally high doses of prednisone.  October 1985 somatosensory testing of the bilateral medial nerve elicited normal peripheral and central conduction times.  October 1985 somatosensory testing of lower extremities elicited normal conduction times. 

The Board notes that a February 1986 rating decision denied the Veteran's September 1985 claim of entitlement to service connection for a neurologic disability.  In September 2008, the Veteran argued that this denial constituted CUE because the RO failed to adequately consider the evidence of record diagnosing the Veteran with MS in May 1985, which is within the seven-year presumptive period for that disability.  The RO has not specifically considered whether there was CUE in the February 1986 rating decision, and the Board is precluded from considering this question in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326 (2006) (Board lacked jurisdiction to review on the merits a request for revision of RO decision on the basis of a theory of CUE which had not first been presented or adjudicated by the RO).  As noted above, the Board must therefore refer the CUE claim to the RO for adjudication in the first instance, and this has been done in the introduction section of this decision.

Regarding the Veteran's request to reopen his previously-denied claim for service connection for a neurologic disability, this issue must be remanded because the issue is inextricably intertwined with the CUE issue that cannot be resolved at this time.  In other words, if it ultimately determined that CUE exists in the February 1986 adjudication of this issue, then a claim to reopen that issue would effectively be moot.  As such, any decision on the merits to any portion of the remaining claim to reopen the claim of entitlement to service connection for a neurologic disability would be premature.  

Similarly, the Board finds that a decision relating to the Veteran's claims of entitlement to service connection for peripheral neuropathy of the upper extremities, service connection for peripheral neuropathy of the lower extremities, service connection for a hip disability, and service connection for a liver disability would be premature at this time.  The Veteran has claimed that each of these conditions is related to the underlying neurologic disease that is the subject of the February 1986 CUE claim.  In the case of the Veteran's peripheral neuropathy, the Veteran has been diagnosed with peripheral neuropathy and carpal tunnel disease, and he claims that such conditions are related to his underlying neurologic disease.  

The Veteran has had numerous hip arthroplasties and has fatty liver disease, which he claims are the result of the steroids that he took in treatment of his neurologic condition.  Making a decision on the merits of any of these disabilities at this time must be deferred pending adjudication of the Veteran's claim of CUE in the February 1986 decision that denied service connection for a neurologic disability.  

With respect to the Veteran's claims of entitlement to service connection for a bilateral knee disability, a vision disability, and residuals of a nasal injury, VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claimed bilateral knee disability, a June 2011 VA examination suggests that the Veteran has ACL and meniscal tears of the left knee and a right knee strain.  The Veteran was treated in-service for issues relating to his knees.  For example, in March 1979, the Veteran was treated for bilateral chondromalacia patella.  In August 1980, the Veteran was treated for a torn left knee ligament.  The Veteran contends, in part, that he suffers from his current knee disabilities as a result of his in-service injuries, and he has not been provided with a VA examination to address whether such a relationship exists.  Accordingly, the Board finds that an examination should be provided to the Veteran on remand.

With respect to the Veteran's claimed bilateral vision disability, the Board notes that in the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, because this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. § 3.303(c) (2014).  In this case, the medical evidence of record is unclear as to whether the Veteran currently suffers from a bilateral vision disability under the applicable regulations.  In an April 2010 VA treatment record, the Veteran was noted to have a possible vertical gaze palsy and left superior visual field deficit.  A July 2011 record indicates that a July 2011 consultation report from a private eye clinic was added to the record, but this private treatment record is not included in the electronic claims file.  In April 1980, the Veteran was hit in the face while playing football.   The Veteran contends, in part, that he suffers from vision disabilities as a result of his in-service injury, and he has not been provided with a VA examination to address whether such a relationship exists.  Accordingly, the Board finds that an examination should be provided to the Veteran on remand, and additional efforts should be undertaken to associate private treatment records with the Veteran's electronic claims file.

With respect to the Veteran's claimed residuals of a nose injury, to include chronic sinusitis with polyps of the right sphenoid, as noted above, the Veteran suffered an injury to his nose in April 1980 when he was hit in the face with a football.  In early 2010, the Veteran began to seek treatment for chronic sinusitis, and he underwent a surgical procedure in 2010 to correct this problem.   The Veteran contends, in part, that he suffers from his sinus and nasal disabilities as a result of his in-service injury, and he has not been provided with a VA examination to address whether such a relationship exists.  Accordingly, the Board finds that an examination should be provided to the Veteran on remand.

The Veteran's claim for a TDIU is not a separate claim for benefits, but it rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board finds that the TDIU claim is inextricably intertwined with the issues of service connection that are included among the remanded issues.  Adjudication of the TDIU issue must be deferred pending completion of the additional evidentiary development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice on how to substantiate a claim on the basis of CUE.

2.  Then, adjudicate the issue of whether the February 1986 rating decision should be revised or reversed on the basis of CUE.  If the determination is adverse to the Veteran, the Veteran and his representative must be provided with written notice of the determination and of the Veteran's appellate rights.  If the Veteran appeals this decision, the RO should issue a SOC addressing the issue of CUE.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO should advise the Veteran that the issue will not be reviewed by the Board unless he perfects his appeal following the issuance of the SOC.

3.  Solicit all appropriate authorizations from the Veteran and attempt to obtain treatment records from Eye Associates of New Mexico in Farmington and any other private providers of eye care identified by the Veteran.  

4.  Then, schedule the Veteran for a VA examination with an examiner or examiners of appropriate expertise to determine the nature and etiology of the Veteran's bilateral knee disability and residuals of a nasal injury, to include chronic sinusitis.  The claims file should be provided and a complete rationale should be provided for any opinion expressed (meaning tell us why you think so or why not).  The examiner should:
 
a)  Diagnose any current bilateral knee disability, nasal disability, and/or sinus disability.

b)  Opine as to whether it is it at least as likely as not (that is, a 50 percent probability or greater) that that any diagnosed bilateral knee disability, nasal disability, and/or sinus disability either began during or was otherwise caused by the Veteran's military service?  Consideration should be given to the Veteran's in-service football injury when he was elbowed in the nose.

5.  After completing the third remand directive above, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral vision disability.  The claims file should be provided and a complete rationale should be provided for any opinion expressed (meaning tell us why you think so or why not).  After conducting a thorough physical examination of the Veteran, the examiner should:

a)  Diagnose any vision or eye disability.

b)  Determine whether the Veteran had a congenital eye defect, such as a refractive error, prior to entering military service.

c) If the Veteran had a congenital refractive error defect prior to service, determine whether an injury was superimposed in service, such as when the Veteran was elbowed in the face playing football. 

d)  Is it at least as likely as not (that is, a 50 percent probability or greater) that any other bilateral vision disability either began during or was otherwise caused by his military service, to include as a result of the Veteran's in-service football injury?

6.  Then, readjudicate the claims, including, to the extent CUE is found pursuant to the second remand directive above, the claims of entitlement to service connection for peripheral neuropathy of the upper extremities, service connection for peripheral neuropathy of the lower extremities, service connection for a hip disability, and service connection for a liver disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claims to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


